Citation Nr: 0302206	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-04 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to basic eligibility for Department 
of Veterans Affairs benefits based on service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The claimant alleges active service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


REMAND

On his May 2002 VA Form 9, Appeal to Board of Veterans' 
Appeals, the claimant requested a Board hearing in 
Washington, DC.  A VA Form 9 received in September 2002 also 
requested such a Board hearing.  The claimant failed to 
report for the Board hearing scheduled in October 2002.  

Review of the claims folder also reveals, attached to both VA 
Forms, statements from the claimant's representative, 
specifically indicating that the claimant requested a hearing 
at the local VA RO before a hearing officer, pursuant to 
38 C.F.R. § 3.103(c) (2002).  The claimant was never 
scheduled for this type of hearing at the RO.  Accordingly, a 
remand is required to comply with the claimant's requests.  

Finally, the Board observes that review of the claims folder 
fails to disclose notice to the claimant of VA's duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and the 
duty to assist a claimant to substantiate a claim, as 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  On remand, the RO should take the necessary 
steps to ensure compliance with the VCAA notice and duty to 
assist provisions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure compliance with all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002).    

2.  The RO should schedule the veteran 
for a hearing at the RO before a Hearing 
Officer.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the claimant until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


